— Order and judgment (one paper) entered in the Supreme Court, New York County, on January 21, 1975 granting petitioner-respondent’s motion to confirm an arbitration award in its favor and dismissing respondent-appellant’s cross motion to vacate same, unanimously affirmed, with $60 costs and disbursements of this appeal to respondent. On this record we find that the controversies giving rise to the award were properly submitted to arbitration and that the determination of the arbitrators, finding respondent-appellant responsible for certain contract specifications, did not exceed their power or authority or misconstrue the applicability of the New York City Building Code, as alleged by respondent-appellant, and that the award thereunder was not against public policy. It has been held that even where arbitrators have been found to commit errors in law or fact there is no basis for judicial interference. (Matter of Raisler Corp. [New York City Housing Auth.], 32 NY2d 274.) In the case at bar, neither fraud nor misconduct having been demonstrated, and lacking any grounds for review on a statutory basis, the award should not be disturbed. We have fully considered the other contentions raised by respondent-appellant and find them to be without merit. Concur — Stevens, P. J., Murphy, Tilzer, Lane and Nunez, JJ.